DETAILED ACTION
	This action is in response to the Request for Continued Examination (RCE) filed 11/29/2021. Currently claims 1, 3-9, 11-15, 17-22 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/29/2021 has been entered.
Response to Arguments
Applicant’s amendment to independent claims 1, 9, and 15 is sufficient to overcome the previous 35 USC § 103 rejection recited in the Final Office Action mailed 05/28/2021.
Applicant’s arguments, see Remarks on Pages 10-12, filed 11/29/2021, with respect to the rejection under 35 USC § 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, the amended claims have changed the scope of the claims and upon further consideration, a new grounds of rejection is made in view of the following new and current prior art of the record: Cabrera et al. (U.S. Patent No. 5820575), Smith et al. (U.S. Patent No. 5147261), Caprio (U.S. Patent No. 3452748), Drulias et al. (U.S. Patent No. 5179942), Kawahara (JP 2009005812 A), and Worthington (GB 2264226 A).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 6-9, 11, 13-15, and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Cabrera et al. (U.S. Patent No. 5820575) in view of Smith et al. (U.S. Patent No. 5147261) and in further view of Caprio (U.S. Patent No. 3452748) and Drulias et al. (U.S. Patent No. 5179942).
Regarding claim 1, Cabrera discloses a belt 10 (Col. 2, lines 10-30 and Figures 1-2), comprising: an inner belt 12 configured to encircle a waist portion of a user, the inner belt 12 comprising: a first end 12a (Col. 2, line 55 and Figure 1), a second end 12b (Col. 2, line 55 and Figure 1), and a length that extends from the first end  to the second end   (Col. 2, line 55 and Figure 1, length extending from ends 12a,12b); an internal side  configured to face the user) when the inner belt  encircles the waist portion of the user (Col. 2, line 44 and Figure 1, inner surface of the inner shell 12 faces user when encircling waist; an external side configured to face away from the user when the inner belt  encircles the waist portion of the user (Col. 2, line 1 and Figure 2, outer surface of the inner shell 12 faces away from user when encircling waist); one or more plastic or metal ribs 16 (Col. 2, lines 18-24, plastic stays that are sewn to the body of the abdominal belt so as to be positioned between the internal and external side of inner shell 12) positioned in-between the internal side and the external side of the inner belt ; and wherein the belt  further comprises an outer belt 20 sewn to the inner belt  in a V- formation (Col. 2, lines 25-31 and Figure 2).

Smith teaches an analogous belt 10 (Col. 2, line 66, Col. 3, lines 34-35, and Figures 1-2, lifting belt 10 with an outer abdominal belt 12 and an inner lumbar belt 11) with the analogous outer belt 12 configured to encircle the waist portion of the user and encircle the analogous inner belt when the analogous inner belt 11 encircles the waist portion of the user (Col. 4, lines 5-7 and Figure 8, abdominal belt 12 encircles waist and encircles inner lumbar belt 11 by fastening the inner hook members 38 of the outer end 31 of the abdominal belt 12 on top of the loop member 36 which is on the inner end 36 of the abdominal belt 12).
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify a length between ends of the outer belt of Cabrera, so that the ends of the outer belt are configured to encircle a waist and inner belt, as taught by Smith, in order to provide an improved belt with an enhanced outer belt having a length to fully encircle a waist and inner belt such that the belt is firmly secured and activating the abdominal muscles to enhance supporting strength for both the abdomen and the back (Smith, Col. 4, lines 11-13).
However, the combination of Cabrera in view of Smith also fails to explicitly disclose a first set of one or more pockets coupled to a first position on the internal side of the inner belt, the first set of one or more pockets configured to receive a first set of one or more distraction devices and further configured to hold the first set of one or more distraction devices entirely inward of the internal side of the inner belt, wherein the first position of the first set of one or more pockets on the internal side of the inner belt is configured to cause the first set of one or more distraction devices to apply pressure to one or more abdominal portions of the user when the inner belt encircles the waist portion of the user, wherein the first set of one or more pockets are further configured to allow the first set of one or more 
Caprio teaches an analogous belt 10,54 (Col. 2, lines 40, Col. 3, line 52, and Figure) comprising a first set of one or more pockets 44 (Col. 3, line 19 and Figure) coupled to a first position 38 on the analogous internal side (Figure 1, pockets 44 for receiving and holding pad 46 are located on internal surface of garment 10) of the analogous inner belt 10, the first set of one or more pockets 44 configured to receive a first set of one or more distraction devices 46 and further configured to hold the first set of one or more distraction devices 46 entirely inward (Figure 1, pockets 44 and pads 46 are contained within the periphery of garment 10 and are therefore entirely inward of the internal side) of the analogous internal side of the analogous inner belt 12, wherein the first position 38 of the first set of one or more pockets 44 on the analogous internal side of the analogous inner belt 10 is configured to cause the first set of one or more distraction devices 46 to apply pressure to one or more abdominal portions of the user (Col. 3, lines 19-21 and Figure 1, pair of inguinal pads 46 made of any suitable cushioning material are inserted in the pockets 44 for engagement/pressure with/against the inguinal regions of the wearer, wherein the inguinal region is the inferior part of the anterolateral abdominal wall) when the analogous inner belt 10 encircles the waist portion of the user (Figures 8-9, garment 10 encircles waist), wherein the first set of one or more pockets 44 are further configured to allow the first set of one or more distraction devices 46 to be removed from (Col. 3, lines 44-46) the first set of one or more pockets 44, wherein the first set of one or more distraction devices 46 are sized and/or shaped to extend inward towards the user (Figure 1, pocket 44 and pad 46 extend inward towards user) from the analogous internal side of the analogous inner belt 10 when the analogous inner belt 10 encircles the waist portion of the user.
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the ends of the inner belt of Cabrera in view of Smith, so that there is a set of one or more pockets and distraction devices extending inward of the inner belt for engaging an abdomen of a user, as taught by Caprio, in order to provide an improved belt that has internally placed pockets for increasing the surface area of contact between distraction devices and the abdomen of the user, ultimately enhancing the amount of pressure therapy given by distraction devices (Caprio, Col. 3, lines 41-46). 
However, the combination of Cabrera in view of Smith in view of Caprio also fails to explicitly disclose a second set of one or more pockets coupled to a second position on the internal side of the inner belt, the second set of one or more pockets configured to receive a second set of one or more distraction devices and further configured to hold the second set of one or more distraction devices entirely inward of the internal side of the inner belt, wherein the second position of the second set of one or more pockets on the internal side of the inner belt is configured to cause the second set of one or more distraction devices to apply pressure to one or more lower back portions of the user when the inner belt encircles the waist portion of the user, wherein the second set of one or more pockets are further configured to allow the second set of one or more distraction devices to be removed from the second set of one or more pockets, wherein the second set of one or more distraction devices are sized and/or shaped to extend inward towards the user from the internal side of the inner belt when the inner belt encircles the waist portion of the user.
Drulias teaches an analogous belt 2,4,6,22 (Col. 4, lines 62-65, Col. 6, lines 6-7, and Figures 1 and 3, inner belt has upper portion of woven elastic band 2 and a lower portion elastic band 4 stitched along edge 40 attached to woven elastic band 6. Outer belt is secondary support 22) comprising a second set of one or more pockets 8 (Col. 4, lines 64-66 and Figure 1, pocket 8 coupled to woven elastic band 6 stitched along edges 34,36) coupled to a second position 6 on the analogous internal side (Figure 1, pocket 8 on internal side of the woven elastic band 2,4,6) of the analogous inner belt 2,4,6, the second set of one or more pockets 8 configured to receive a second set of one or more distraction devices 32 (Col. 5, lines 10 and Figure 1, therapeutic packet 32 received and held in pocket 8) and further configured to hold the second set of one or more distraction devices 32 entirely inward (Figure 1, pocket 8 and therapeutic packet 32 located inward of the woven elastic band 2,4,6) of the analogous internal side of the analogous inner belt 2,4,6, wherein the second position 6 of the second set of one or more pockets 8 on the analogous internal side of the analogous inner belt 2,4,6 is configured to cause the second set of one or more distraction devices to apply pressure to one or more lower back portions of the user (Col. 5, lines 9-10, The pouch 8 is meant to be placed against the lower lumbar spine with therapeutic packet 32 inserted) when the analogous inner belt 2,4,6 encircles the waist portion of the user (Col. 5, lines 13-17, elastic band ends 2,4,6 encircles the waist of the wearer), wherein the second set of one or more pockets 8 are further configured to allow the second set of one or more distraction devices 32 to be removed from (Col. 5, lines 6-8, removably opening and closing the pouch pocket 8 to secure packet 32) the second set of one or more pockets 8, wherein the second set of one or more distraction devices 32 are sized and/or shaped to extend inward towards the user (Figure 1, pocket 8 and therapeutic packet 32 extend inward towards user) from the analogous internal side of the analogous inner belt 2,4,6 when the analogous inner belt 2,4,6 encircles the waist portion of the user.
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify a center of the inner belt of Cabrera in view of Smith in view of Caprio, so that there is a set of one or more pockets and distraction devices extending inward of the inner belt for engaging an lower back of a user, as taught by Drulias, in order to provide an improved belt with an internal pocket and distraction device for compressing the distraction device firmly over the back of a wearer to apply adequate pressure through said pocket evenly across said back of the wearer (Drulias, Col. 2, lines 39-51).
Regarding claim 3, the combination of Cabrera in view of Smith in view of Caprio in view of Drulias discloses the invention as described above and further discloses wherein the first position 38 of the first set of one or more pockets 44 on the internal side of the inner belt 10 is configured to cause the first set of one or more distraction devices 46 to apply pressure to a left abdominal oblique muscle and a right abdominal oblique muscle of the user (Caprio, Col. 3, lines 19-21 and Figure 1, pair of inguinal pads 46 made of any suitable cushioning material are inserted in the pockets 44 for engagement/pressure with/against the left and right inguinal regions of the wearer when the garment encircles the waist of a user. The right and left inguinal regions are formed from the right and left aponeurosis of the external oblique of the anterolateral abdominal wall) when the inner belt 10 encircles the waist portion of the user.
Regarding claim 6, the combination of Cabrera in view of Smith in view of Caprio in view of Drulias discloses the invention as described above and further discloses wherein the second set of one or more pockets 8 comprises one pocket with a single opening (Drulias, Col. 4, lines 64-66 and Figure 1, pocket 8 is one pocket with a single opening) into the pocket 8.
Regarding claim 7, the combination of Cabrera in view of Smith in view of Caprio in view of Drulias discloses the invention as described above and further discloses wherein the first set of one or more distraction devices 46 comprises one or more pieces of padding (Caprio, Col. 3, lines 19-21 and Figure 1, pair of inguinal pads 46 made of any suitable cushioning material), one or more items of clothing, one or more pieces of air pressure tubing, one or more balls, or a combination thereof.
Regarding claim 8, the combination of Cabrera in view of Smith in view of Caprio in view of Drulias discloses the invention as described above and further discloses wherein the second set of one or more distraction devices 32 comprises one or more pieces of padding, one or more items of clothing, one or more pieces of air pressure tubing (Drulias, Col. 5, lines 58-59, pocket 8 can house a plastic inflatable air bag which can fit in the pocket 8 to give the wearer lumbar support), one or more balls, or a combination thereof.
Regarding claim 9, Cabrera discloses a method, comprising: positioning an inner belt 12 (Col. 2, lines 10-30 and Figures 1-2, inner shell 12 encircles around waist) around a waist portion of a user, the inner belt 12 comprising a first end 12a (Col. 2, line 55 and Figure 1), a second end 12b (Col. 2, line 55 and Figure 1), and a length (Col. 2, line 55 and Figure 1, length extending from ends 12a,12b)  that extends from the first end 12a to the second end 12b; coupling the first end 12a of the inner belt 12 to the second end 12b of the inner belt 12 so that the inner belt 12 encircles the waist portion of the user (Col. 2, lines 35-37, coupling first closure mating surface 24a at end 12a and second closure mating surface 24b at end 12b); positioning an outer belt 20 (Col. 2, lines 10-30 and Figures 1-2, upper elastic band 20 positioned around a waist) around the waist portion of a user, wherein the outer belt 20 is sewn to the inner belt 12 in a V-formation (Col. 2, lines 25-31 and Figure 2, sewn to the body, typically at central stay 16a is an upper elastic band 20 in a “V” pattern), wherein the outer belt 20 comprises a first end 22a (Col. 2, lines 38-41 and Figure 2, end 22a of upper elastic band 20), a second end 22b (Col. 2, lines 38-41 and Figure 2, end 22b of upper elastic band 20), and a length (Col. 2, lines 38-41 and Figure 2, length of upper elastic band 20 extending from ends 22a to 22b) that extends from the first end 22a to the second end 22b.
However, Cabrera fails to explicitly disclose coupling the first end of the outer belt to the second end of the outer belt so that the outer belt encircles the waist portion of the user and further encircles the inner belt.
Smith teaches an analogous inner belt 11 (Col. 2, line 66, Col. 3, lines 34-35, and Figures 1-2, inner lumbar belt 11) with coupling the analogous first end 30 (Col. 3, lines 40-41 and Figure 2, remote end 30 of outer abdominal belt 12) of the analogous outer belt 12 to the analogous second end 31 (Col. 3, lines 40-41 and Figure 2, remote end 31) of the analogous outer belt 12 so that the analogous outer belt 12 encircles the waist portion of the user and further encircles (Col. 4, lines 5-7 and Figure 8, abdominal belt 12 encircles waist and encircles inner lumbar belt 11 by fastening the inner hook members 38 of the outer end 31 of the abdominal belt 12 on top of the loop member 36 which is on the inner end 36 of the abdominal belt 12) the inner belt 11.
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify a length between ends of the outer belt of Cabrera, so that the ends of the outer belt are configured to encircle a waist and inner belt, as taught by Smith, in order to provide an improved belt with an enhanced outer belt having a length to fully encircle a waist and inner belt such that the belt is firmly secured and activating the abdominal muscles to enhance supporting strength for both the abdomen and the back (Smith, Col. 4, lines 11-13).
However, the combination of Cabrera in view of Smith also fails to explicitly disclose positioning a first set of one or more distraction devices into a first set of one or more pockets coupled to the inner belt, so as to cause the first set of one or more distraction devices to be located entirely inward of an internal side of the inner belt, and further so as to cause the first set of one or more distraction devices to apply pressure to one or more abdominal portions of the user when the inner belt encircles the waist portion of the user, wherein the first set of one or more distraction devices are sized and/or shaped to extend inward towards the user from the internal side of the inner belt when the inner belt encircles the waist portion of the user.
Caprio teaches an analogous inner belt 10 (Col. 2, lines 40, Col. 3, line 52, and Figure 6, back support garment 10) with positioning a first set of one or more distraction devices 46 (Col. 3, lines 19-21 and Figure 1, holding pad 46 inserted into pockets 44 coupled to end panels 38 of garment 10) into a first set of one or more pockets 44 coupled to the analogous inner belt 10, so as to cause the first set of one or more distraction devices 46 to be located entirely inward (Figure 1, pockets 44 and pads 46 inward of garment 10) of an internal side (Figure 1, pockets 44 for receiving and holding pad 46 are located on internal surface of garment 10) of the analogous inner belt 10, and further so as to cause the first set of one or more distraction devices 46 to apply pressure to one or more abdominal portions of the user (Col. 3, lines 19-21 and Figure 1, pair of inguinal pads 46 made of any suitable cushioning material are inserted in the pockets 44 for engagement/pressure with/against the inguinal regions of the wearer, wherein the inguinal region is the inferior part of the anterolateral abdominal wall) when the analogous inner belt 10 encircles the waist portion of the user (Figures 8-9, garment 10 encircles waist), wherein the first set of one or more distraction devices 46 are sized and/or shaped to extend inward towards the user (Figure 1, pocket 44 and pad 46 extend inward towards user) from the internal side of the analogous inner belt 10 when the analogous inner belt 10 encircles the waist portion of the user.
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the ends of the inner belt of Cabrera in view of Smith, so that there is a set of one or more pockets and distraction devices extending inward of the inner belt for engaging an abdomen of a user, as taught by Caprio, in order to provide an improved belt that has internally placed pockets for increasing the surface area of contact between distraction devices and the abdomen of the user, ultimately enhancing the amount of pressure therapy given by distraction devices (Caprio, Col. 3, lines 41-46). 
However, the combination of Cabrera in view of Smith in view of Caprio also fails to explicitly disclose positioning a second set of one or more distraction devices into a second set of one or more pockets coupled to the inner belt, so as to cause the second set of one or more distraction devices to be located entirely inward of the internal side of the inner belt, and further so as to cause the second set of one or more distraction devices to apply pressure to one or more lower back portions of the user when the inner belt encircles the waist portion of the user, wherein the second set of one or more distraction devices are sized and/or shaped to extend inward towards the user from the internal side of the inner belt when the inner belt encircles the waist portion of the user.
Drulias teaches an analogous inner belt 2,4,6 (Col. 4, lines 62-65, Col. 6, lines 6-7, and Figures 1 and 3, inner belt has upper portion of woven elastic band 2 and a lower portion elastic band 4 stitched along edge 40 attached to woven elastic band 6) with positioning a second set of one or more distraction devices 32 (Col. 5, lines 10 and Figure 1, therapeutic packet 32 received and held in pocket 8 which is coupled to woven elastic band 6 stitched along edges 34,36) into a second set of one or more pockets 8 coupled to the analogous inner belt 2,4,6, so as to cause the second set of one or more distraction devices to be located entirely inward (Figure 1, pocket 8 and therapeutic packet 32 located inward of the woven elastic band 2,4,6) of the analogous internal side (Figure 1, pocket 8 on internal side of the woven elastic band 2,4,6) of the analogous inner belt 2,4,6, and further so as to cause the second set of one or more distraction devices 32 to apply pressure to one or more lower back portions user (Col. 5, lines 9-10, The pouch 8 is meant to be placed against the lower lumbar spine with therapeutic packet 32 inserted) of the user when the analogous inner belt encircles the waist portion of the user (Col. 5, lines 13-17, elastic band ends 2,4,6 encircles the waist of the wearer), wherein the second set of one or more distraction devices 32 are sized and/or shaped to extend inward towards the user (Figure 1, pocket 8 and therapeutic packet 32 extend inward towards user) from the analogous internal side of the analogous inner belt 2,4,6 when the analogous inner belt 2,4,6 encircles the waist portion of the user.
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify a center of the inner belt of Cabrera in view of Smith in view of Caprio, so that there is a set of one or more pockets and distraction devices extending inward of the inner belt for engaging an lower back of a user, as taught by Drulias, in order to provide an improved belt with an internal pocket and distraction device for compressing the distraction device firmly over the back of a wearer to apply adequate pressure through said pocket evenly across said back of the wearer (Drulias, Col. 2, lines 39-51).
Regarding claim 11, the combination of Cabrera in view of Smith in view of Caprio in view of Drulias discloses the invention as described above and further discloses positioning the first set of one or more distraction devices 46 into the first set of one or more pockets 44 coupled to the inner belt 10, so as to cause the first set of one or more distraction devices 46 to apply pressure to a left abdominal oblique muscle and a right abdominal oblique muscle of the user (Caprio, Col. 3, lines 19-21 and Figure 1, pair of inguinal pads 46 made of any suitable cushioning material are inserted in the pockets 44 for engagement/pressure with/against the left and right inguinal regions of the wearer when the garment encircles the waist of a user. The right and left inguinal regions are formed from the right and left aponeurosis of the external oblique of the anterolateral abdominal wall) when the inner belt 10 encircles the waist portion of the user.
Regarding claim 13, the combination of Cabrera in view of Smith in view of Caprio in view of Drulias discloses the invention as described above and further discloses wherein the first set of one or more distraction devices 46 comprises one or more pieces of padding (Caprio, Col. 3, lines 19-21 and Figure 1, pair of inguinal pads 46 made of any suitable cushioning material), one or more items of clothing, one or more pieces of air pressure tubing, one or more balls, or a combination thereof.
Regarding claim 14, the combination of Cabrera in view of Smith in view of Caprio in view of Drulias discloses the invention as described above and further discloses wherein the second set of one or more distraction devices 32 comprises one or more pieces of padding, one or more items of clothing, one or more pieces of air pressure tubing (Col. 5, lines 58-59, pocket 8 can house a plastic inflatable air bag which can fit in the pocket 8 to give the wearer lumbar support), one or more balls, or a combination thereof.
Regarding claim 15, Cabrera discloses a method, comprising: an internal side (Col. 2, line 44 and Figure 1, inner surface of the inner shell 12 faces user when encircling waist) of an inner belt 12 configured to encircle a waist portion of a user, wherein the internal side of the inner belt 12 is configured to face the user when the inner belt 12 encircles the waist portion of the user; and sewing an outer belt 20 (Col. 2, lines 10-30 and Figures 1-2, upper elastic band 20 positioned around a waist) to the inner belt 12 in a V-formation (Col. 2, lines 25-31 and Figure 2, sewn to the body, typically at central stay 16a is an upper elastic band 20 in a “V” pattern).
However, Cabrera fails to explicitly disclose wherein the outer belt is configured to encircle the waist portion of the user and encircle the inner belt when the inner belt encircles the waist portion of the user.
Smith teaches an analogous inner belt 11 (Col. 2, line 66, Col. 3, lines 34-35, and Figures 1-2, inner lumbar belt 11) wherein the analogous outer belt 12 configured to encircle the waist portion of the user and encircle the analogous inner belt when the analogous inner belt 11 encircles the waist portion of the user (Col. 4, lines 5-7 and Figure 8, abdominal belt 12 encircles waist and encircles inner lumbar belt 11 by fastening the inner hook members 38 of the outer end 31 of the abdominal belt 12 on top of the loop member 36 which is on the inner end 36 of the abdominal belt 12).
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify a length between ends of the outer belt of Cabrera, so that the ends of the outer belt are configured to encircle a waist and inner belt, as taught by Smith, in order to provide an improved belt with an enhanced outer belt having a length to fully encircle a waist and inner belt such that the belt is firmly secured and activating the abdominal muscles to enhance supporting strength for both the abdomen and the back (Smith, Col. 4, lines 11-13).
However, the combination of Cabrera in view of Smith also fails to explicitly disclose coupling a first set of one or more pockets to a first position on the internal side of the inner belt, the first set of one or more pockets configured to receive a first set of one or more distraction devices and further configured to hold the first set of one or more distraction devices entirely inward of the internal side of the inner belt, wherein the first position of the first set of one or more pockets on the internal side of the inner belt is configured to cause the first set of one or more distraction devices to apply pressure to one or more abdominal portions of the user when the inner belt encircles the waist portion of the user, wherein the first set of one or more distraction devices are sized and/or shaped to extend inward towards the user from the internal side of the inner belt when the inner belt encircles the waist portion of the user
Caprio teaches an analogous inner belt 10 (Col. 2, lines 40, Col. 3, line 52, and Figure 6, back support garment 10) with coupling a first set of one or more pockets 44 (Col. 3, line 19 and Figure 1, pockets 44 coupled to end panels 38 of garment 10) to a first position 38 on the analogous internal side (Figure 1, pockets 44 for receiving and holding pad 46 are located on internal surface of garment 10) of the analogous inner belt 10, the first set of one or more pockets 44 configured to receive a first set of one or more distraction devices 46 and further configured to hold the first set of one or more distraction devices 46 entirely inward (Figure 1, pockets 44 and pads 46 inward of garment 10) of the analogous internal side of the analogous inner belt 10, wherein the first position 38 of the first set of one or more pockets 44 on the analogous internal side of the analogous inner belt 10 is configured to cause the first set of one or more distraction devices 46 to apply pressure to one or more abdominal portions of the user (Col. 3, lines 19-21 and Figure 1, pair of inguinal pads 46 made of any suitable cushioning material are inserted in the pockets 44 for engagement/pressure with/against the inguinal regions of the wearer, wherein the inguinal region is the inferior part of the anterolateral abdominal wall) when the analogous inner belt 10  encircles the waist portion of the user (Figures 8-9, garment 10 encircles waist), wherein the first set of one or more distraction devices 46 are sized and/or shaped to extend inward towards the user (Figure 1, pocket 44 and pad 46 extend inward towards user) from the analogous internal side of the analogous inner belt 10 when the analogous inner belt 10  encircles the waist portion of the user.
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the ends of the inner belt of Cabrera in view of Smith, so that there is a set of one or more pockets and distraction devices extending inward of the inner belt for engaging an abdomen of a user, as taught by Caprio, in order to provide an improved belt that has internally placed pockets for increasing the surface area of contact between distraction devices and the abdomen of the user, ultimately enhancing the amount of pressure therapy given by distraction devices (Caprio, Col. 3, lines 41-46). 
However, the combination of Cabrera in view of Smith in view of Caprio also fails to explicitly disclose coupling a second set of one or more pockets to a second position on the internal side of the inner belt, the second set of one or more pockets configured to receive a second set of one or more distraction devices and further configured to hold the second set of one or more distraction devices entirely inward of the internal side of the inner belt, wherein the second position of the second set of one or more pockets on the internal side of the inner belt is configured to cause the second set of one or more distraction devices to apply pressure to one or more lower back portions of the user when the inner belt encircles the waist portion of the user, wherein the second set of one or more distraction devices are sized and/or shaped to extend inward towards the user from the internal side of the inner belt when the inner belt encircles the waist portion of the user.
Drulias teaches an analogous inner belt 2,4,6 (Col. 4, lines 62-65, Col. 6, lines 6-7, and Figures 1 and 3, inner belt has upper portion of woven elastic band 2 and a lower portion elastic band 4 stitched along edge 40 attached to woven elastic band 6) with coupling a second set of one or more pockets 8 (Col. 4, lines 64-66 and Figure 1, pocket 8 coupled to woven elastic band 6 stitched along edges 34,36) to a second position 6 on the analogous internal side (Figure 1, pocket 8 on internal side of the woven elastic band 2,4,6) of the analogous inner belt 2,4,6, the second set of one or more pockets 8 configured to receive a second set of one or more distraction devices 32 (Col. 5, lines 10 and Figure 1, therapeutic packet 32 received and held in pocket 8) and further configured to hold the second set of one or more distraction devices 32 entirely inward (Figure 1, pocket 8 and therapeutic packet 32 located inward of the woven elastic band 2,4,6) of the analogous internal side of the analogous inner belt 2,4,6, wherein the second position 6 of the second set of one or more pockets 8 on the analogous internal side of the analogous inner belt 2,4,6  is configured to cause the second set of one or more distraction devices 32 to apply pressure to one or more lower back portions of the user (Col. 5, lines 9-10, The pouch 8 is meant to be placed against the lower lumbar spine with therapeutic packet 32 inserted) when the analogous inner belt 2,4,6 encircles the waist portion of the user (Col. 5, lines 13-17, elastic band ends 2,4,6 encircles the waist of the wearer), wherein the second set of one or more distraction devices 32 are sized and/or shaped to extend inward towards the user (Figure 1, pocket 8 and therapeutic packet 32 extend inward towards user) from the analogous internal side of the analogous inner belt 2,4,6 when the analogous inner belt 2,4,6 encircles the waist portion of the user.
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify a center of the inner belt of Cabrera in view of Smith in view of Caprio, so that there is a set of one or more pockets and distraction devices extending inward of the inner belt for engaging an lower back of a user, as taught by Drulias, in order to provide an improved belt with an internal pocket and distraction device for compressing the distraction device firmly over the back of a wearer to apply adequate pressure through said pocket evenly across said back of the wearer (Drulias, Col. 2, lines 39-51).
Regarding claim 17, the combination of Cabrera in view of Smith in view of Caprio in view of Drulias discloses the invention as described above and further discloses wherein the first position 38 of the first set of one or more pockets 44 on the internal side of the inner belt 10 is configured to cause the first set of one or more distraction devices 46 to apply pressure to a left abdominal oblique muscle and a right abdominal oblique muscle of the user (Caprio, Col. 3, lines 19-21 and Figure 1, pair of inguinal pads 46 made of any suitable cushioning material are inserted in the pockets 44 for engagement/pressure with/against the left and right inguinal regions of the wearer when the garment encircles the waist of a user. The right and left inguinal regions are formed from the right and left aponeurosis of the external oblique of the anterolateral abdominal wall) when the inner belt 10 encircles the waist portion of the user.
Regarding claim 20, the combination of Cabrera in view of Smith in view of Caprio in view of Drulias discloses the invention as described above and further discloses wherein the second set of one or more pockets 8 comprises one pocket with a single opening (Drulias, Col. 4, lines 64-66 and Figure 1, pocket 8 is one pocket with a single opening) into the pocket 8.
Regarding claim 21, the combination of Cabrera in view of Smith in view of Caprio in view of Drulias discloses the invention as described above and further discloses wherein the first set of one or more distraction devices 46 comprises one or more pieces of padding (Caprio, Col. 3, lines 19-21 and Figure 1, pair of inguinal pads 46 made of any suitable cushioning material), one or more items of clothing, one or more pieces of air pressure tubing, one or more balls, or a combination thereof.
Regarding claim 22, the combination of Cabrera in view of Smith in view of Caprio in view of Drulias discloses the invention as described above and further discloses wherein the second set of one or more distraction devices 32 comprises one or more pieces of padding, one or more items of clothing, one or more pieces of air pressure tubing (Col. 5, lines 58-59, pocket 8 can house a plastic inflatable air bag which can fit in the pocket 8 to give the wearer lumbar support), one or more balls, or a combination thereof.
Claims 4, 12, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Cabrera et al. (U.S. Patent No. 5820575) in view of Smith et al. (U.S. Patent No. 5147261) in view of Caprio (U.S. Patent No. 3452748) in view of Drulias et al. (U.S. Patent No. 5179942) and in further view of Kawahara (JP 2009005812 A).
Regarding claim 4, the combination of Cabrera in view of Smith in view of Caprio in view of Drulias discloses the invention as described above and further discloses wherein the second position 6 of the second set of one or more pockets 8 on the internal side of the inner belt 2,4,6  is configured to cause the second set of one or more distraction devices 32 to apply pressure to the user (Drulias, Col. 5, lines 9-10, The pouch 8 is meant to be placed against the lower lumbar spine with therapeutic packet 32 inserted when the bands 2,4,6 encircle waist of the user) when the inner belt 2,4,6 encircles the waist portion of the user.
However, the combination of Cabrera in view of Smith in view of Caprio in view of Drulias fails to explicitly disclose the second set of one or more distraction devices to apply pressure to a left sacroiliac joint and a right sacroiliac joint of the user. 
Kawahara teaches an analogous belt 1 (Page 4/20, Paragraph 6, belt 1 with a left and right sacroiliac joint pressing protrusion 3) with the analogous second set of one or more distraction devices 3 to apply pressure to a left sacroiliac joint and a right sacroiliac joint of the user (Page 3/20, Paragraph 6, sacroiliac joint pressing protrusion 3 applied pressure to left and right sacroiliac joint). 
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to locate the belt such that the second set of one or more pockets and distraction devices of Cabrera in view of Smith in view of Caprio in view of Drulias, allows for pressure from the second set of one or more distract devices to be applied to a left sacroiliac joint and a right sacroiliac joint of the user, as taught by Kawahara, in order to provide an improved belt with an enhanced second set of distraction devices that engage left and right sacroiliac joint areas for increased stabilization and support of the sacrum and vertebral column (Kawahara, Page 4/20, Paragraph 6).
Regarding claim 12, the combination of Cabrera in view of Smith in view of Caprio in view of Drulias discloses the invention as described above and further discloses positioning the second set of one or more distraction devices 32 into the second set of one or more pockets 8 coupled to the inner belt 2,4,6, so as to cause the second set of one or more distraction devices 32 to apply pressure (Drulias, Col. 5, lines 9-10, The pouch 8 is meant to be placed against the lower lumbar spine with therapeutic packet 32 inserted when the bands 2,4,6 encircle waist of the user) to the user when the inner belt 2,4,6 encircles the waist portion of the user.
However, the combination of Cabrera in view of Smith in view of Caprio in view of Drulias fails to explicitly disclose the second set of one or more distraction devices to apply pressure to a left sacroiliac joint and a right sacroiliac joint of the user. 
Kawahara teaches an analogous belt 1 (Page 4/20, Paragraph 6, belt 1 with a left and right sacroiliac joint pressing protrusion 3) with the analogous second set of one or more distraction devices 3 to apply pressure to a left sacroiliac joint and a right sacroiliac joint of the user (Page 3/20, Paragraph 6, sacroiliac joint pressing protrusion 3 applied pressure to left and right sacroiliac joint). 
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the position of the second set of one or more pockets and distraction devices of Cabrera in view of Smith in view of Caprio in view of Drulias, so that pressure from the second set of one or more distract devices is applied to a left sacroiliac joint and a right sacroiliac joint of the user, as taught by Kawahara, in order to provide an improved belt with an enhanced second set of distraction devices that engage left and right sacroiliac joint areas for increased stabilization and support of the sacrum and vertebral column (Kawahara, Page 4/20, Paragraph 6).
Regarding claim 18, the combination of Cabrera in view of Smith in view of Caprio in view of Drulias discloses the invention as described above and further discloses wherein the second position 6 of the second set of one or more pockets 8 on the internal side of the inner belt 2,4,6 is configured to cause the second set of one or more distraction devices 32 to apply pressure (Drulias, Col. 5, lines 9-10, The pouch 8 is meant to be placed against the lower lumbar spine with therapeutic packet 32 inserted when the bands 2,4,6 encircle waist of the user) to the user when the inner belt 2,4,6 encircles the waist portion of the user.
However, the combination of Cabrera in view of Smith in view of Caprio in view of Drulias fails to explicitly disclose the second set of one or more distraction devices to apply pressure to a left sacroiliac joint and a right sacroiliac joint of the user. 
Kawahara teaches an analogous belt 1 (Page 4/20, Paragraph 6, belt 1 with a left and right sacroiliac joint pressing protrusion 3) with the analogous second set of one or more distraction devices 3 to apply pressure to a left sacroiliac joint and a right sacroiliac joint of the user (Page 3/20, Paragraph 6, sacroiliac joint pressing protrusion 3 applied pressure to left and right sacroiliac joint). 
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the position of the second set of one or more pockets and distraction devices of Cabrera in view of Smith in view of Caprio in view of Drulias, so that pressure from the second set of one or more distract devices is applied to a left sacroiliac joint and a right sacroiliac joint of the user, as taught by Kawahara, in order to provide an improved belt with an enhanced second set of distraction devices that engage left and right sacroiliac joint areas for increased stabilization and support of the sacrum and vertebral column (Kawahara, Page 4/20, Paragraph 6).
Claims 5 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Cabrera et al. (U.S. Patent No. 5820575) in view of Smith et al. (U.S. Patent No. 5147261) in view of Caprio (U.S. Patent No. 3452748) in view of Drulias et al. (U.S. Patent No. 5179942) and in further view of Worthington (GB 2264226 A).
Regarding claim 5, the combination of Cabrera in view of Smith in view of Caprio in view of Drulias discloses the invention as described above and further discloses wherein the first set of one or more pockets 44 comprises one pocket (Caprio, Col. 3, line 19 and Figure 1, one pocket 44 on each end panel 38 of garment 10).
However, the combination of Cabrera in view of Smith in view of Caprio in view of Drulias fails to explicitly disclose two openings into the pocket
	Worthington teaches two openings 20' (Page 7, Paragraph 3 and Figure 4, initially to form a single front pocket 20 with the base panel 12 which may then be seamed along the line TU to divide the front pocket 20 into two separate compartments 20') into the analogous pocket 20. 
	It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the one pocket of Cabrera in view of Smith in view of Caprio in view of Drulias, to include two openings, as taught by Worthington, in order to provide an improved belt with multiple distraction devices spaced apart within a single pocket (Worthington, Page 7, Paragraph 3). 
Regarding claim 19, the combination of Cabrera in view of Smith in view of Caprio in view of Drulias discloses the invention as described above and further discloses wherein the first set of one or more pockets 44 comprises one pocket (Caprio, Col. 3, line 19 and Figure 1, one pocket 44 on each end panel 38 of garment 10).
However, the combination of Cabrera in view of Smith in view of Caprio in view of Drulias fails to explicitly disclose two openings into the pocket
	Worthington teaches two openings 20' (Page 7, Paragraph 3 and Figure 4, initially to form a single front pocket 20 with the base panel 12 which may then be seamed along the line TU to divide the front pocket 20 into two separate compartments 20') into the analogous pocket 20. 
	It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the one pocket of Cabrera in view of Smith in view of Caprio in view of Drulias, to include two openings, as taught by Worthington, in order to provide an improved belt with multiple distraction devices spaced apart within a single pocket (Worthington, Page 7, Paragraph 3). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Schiek (US 5046488 A) teaches a back brace.
Hur (US 6645128 B1) teaches a back brace with protrusion engaging members. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Milo whose telephone number is (571)272-6476.  The examiner can normally be reached on Mon-Fri 7:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on +1(571) 270-3076.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL MILO/                                                                    /ERIN DEERY/Examiner, Art Unit 3786                                                       Primary Examiner, Art Unit 3754